Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01522-CV

                      IN RE FIREMAN EXCAVATING, INC., Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-03267

                                           ORDER
                          Before Justices Schenck, Reichek, and Evans

       Before the Court is relator’s December 11, 2019 petition for a writ of mandamus. We

request real parties in interest, Peggy Wilson, individually and as Next Friend of S.W., Deborah

Guillory, and Rodney Ross, and respondent, file their responses, if any, by January 6, 2020.




                                                      /s/   DAVID J. SCHENCK
                                                            JUSTICE